Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alan B. Fabian seeks to appeal the district court’s order denying his Fed. R.Crim.P. 36 motion to correct a clerical error. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Fabian, No. 1:07-cr00355-CCB-1 (D.Md. May 24, 2012). We grant Fabian’s motion for leave to file exhibits, and we deny his motion for appointment of counsel. We dispense with *254oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.